Title: To James Madison from Isaac Cox Barnet, 12 March 1803 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


12 March 1803, Antwerp. Takes advantage of the first direct conveyance since the opening of navigation to send a copy of his November dispatch and the articles mentioned in it. Received JM’s 12 Nov. letter on 24 Jan. and answered immediately. Is anxious to learn if his reply arrived in time. Compares the benefits and disadvantages of the consulates at Antwerp and Le Havre. Sales at Antwerp do not yet answer expectations but “in some instances have been very good.” The enclosed report of entries and clearances [not found] will inform JM of trade in American vessels. Encloses a copy of a letter he wrote to state counselor Pelet. The last vessels that arrived were admitted on Barnet’s declaration, a form of which he encloses [not found], “and a Broker dispensed with.” This would be a good point to gain in all French ports as it is a great saving to merchants and would establish “a just retribution for Entering & Clearing” in favor of U.S. consuls. Lists brokerage charges at Bordeaux. The original of JM’s 12 Nov. letter arrived 5 Mar. via the Netherlands. The circular of 26 Aug. arrived 16 Dec. Had previously spent only twenty-four livres—for the relief of seaman William Jacquet and his passage to Rotterdam. Before falling ill, Jacquet had spent the money paid him at Barnet’s request by the master of the Success. The hospital at Antwerp admits U.S. seamen, and “there is very good attendance in it by the Sisterhood … but their christian charity does not extend its healing hand to every description of human weakness, and upon examination, one of our Sailors lately experienced the effects of their intolerance by being conducted by one of them to the outer threshold of the House and there left to implore the benevolence of others to carry him to a more hospitable door.” Twelve cents per day allowance is insufficient in Antwerp and all French ports to enable consuls to aid seamen effectually; nothing short of the hospital rates would suffice. Hopes there will be few cases during peacetime of American sailors needing assistance.
Winter has been “uncommonly severe.” Eight or ten indigent are said to have frozen to death at Antwerp, where they are “not yet so well provided for as at Brussels & Ghent.” All provisions have risen in price. The conscription law is rigidly enforced, and military preparations would lead to apprehensions of war with Great Britain if the outlook of both countries were not moderated by a need for peace to restore happiness and prosperity. Has read the report of the committee on countervailing duties with satisfaction and regrets his inability to read the president’s message, not having seen an American newspaper since the opening of the present session of Congress. Was happy to learn Monroe is named envoy extraordinary in conjunction with Livingston to adjust differences regarding U.S. rights on the Mississippi and wishes they may succeed in accomplishing the popular will expressed so well in Randolph’s January resolution. Adds in a postscript that he has been advised from Bordeaux that his 30 June bills are unpaid, but the contents of the 26 Aug. circular lead him to hope that Congress will authorize payment. Discusses at length personal financial problems resulting from his move to Antwerp, his lack of business income, and costs due to his unsettled state since his arrival. JM’s 12 Nov. letter arrived in time to prevent greater loss. Spent the winter without his furniture, which was shipped at Bordeaux in September and arrived “only yesterday,” the ship having run aground in the Scheldt. All this together with the birth of a fourth child in February has put him to “heavy expense and painful inconvenience.” Asks pardon for troubling JM with personal details but believes it may give “a correct idea of the french coasting trade at this time” and confirm his previous statement about navigation of the Scheldt. At the time his ship ran aground, a French ship from Martinique was lost, although the crew was saved.
  

   
   RC and enclosures (DNA: RG 59, CD, Antwerp, vol. 1). RC 6 pp. For surviving enclosures, see n. 1.



   
   Barnet enclosed a copy of his 2 Feb. 1803 letter to Jean Pelet de la Lozère (5 pp.; in French) complaining of restrictions, including excessive duties and charges, placed on U.S. shipping at Antwerp and protesting the privileges given to French shipping. Enclosed in the letter are copies of Barnet to Blutel, customs director, 7 Jan. 1803 (2 pp.; in French), asking that papers not be accepted from any American captain who did not also present a certificate from Barnet; Blutel’s 18 Jan. 1803 reply (2 pp.; in French), stating that no ship would be admitted without the certificate but that captains would still be required to submit the usual papers; several copies of the entrance declaration and exit permit; and a copy of a certification of a ship’s manifest.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:489–90 and n. 5.



   
   For the 10 Jan. 1803 report of the House Committee on Commerce and Manufactures on countervailing duties and the resolution repealing such duties on the goods and ships of any foreign nation that did the same for the U.S., see Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 347–51.



   
   Barnet referred to John Randolph’s 5 Jan. 1803 resolution expressing Congress’s determination to maintain U.S. boundaries and rights of navigation and commerce on the Mississippi (ibid., 321, 324).



   
   A full transcription of this document has been added to the digital edition.

